Citation Nr: 1014005	
Decision Date: 04/13/10    Archive Date: 04/29/10

DOCKET NO.  05-29 843	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Providence, Rhode Island


THE ISSUE

Entitlement to a total disability rating based on individual 
unemployability (TDIU), to include on an extraschedular 
basis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Vavrina, Counsel




INTRODUCTION

The Veteran served on active duty from August 1942 to 
November 1945, including service in World War II.  His 
decorations include the Purple Heart Medal.

This matter came before the Board of Veterans' Appeals 
(Board) initially on appeal from a May 2004 rating decision, 
in which the Tiger Team at the Cleveland, Ohio RO (Cleveland 
RO), denied service connection for posttraumatic stress 
syndrome (PTSD), tinnitus, a skin condition of the hands and 
feet, and also denied entitlement to a TDIU.  The claims file 
later was transferred to the Providence RO.  The Veteran 
perfected a timely appeal of these determinations to the 
Board.  

In May 2005, the Providence RO granted service connection for 
PTSD and assigned an initial 30 percent disability rating, 
effective July 31, 2003.  In a June 2005 Hearing Officer 
decision, the Veteran was considered competent.

In a June 2007 decision, the Board denied the Veteran's claim 
for service connection for tinnitus and remanded the 
remaining claims to the RO via the Appeals Management Center 
(AMC), in Washington, DC, for additional notice and 
development. 

In a September 2009 decision, the Board denied the Veteran's 
claim for service connection for a skin disorder of the hands 
and feet and remanded the issue of entitlement to a TDIU, to 
include on an extraschedular basis, to the RO via the AMC.  
The latter issue is now before the Board for further 
appellate consideration.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).




FINDING OF FACT

The Veteran's service-connected disabilities do not preclude 
him from obtaining or maintaining any form of substantially 
gainful employment consistent with his education and 
occupational background; and, therefore, do not warrant 
referral of the claim for an extraschedular evaluation.


CONCLUSION OF LAW

The criteria for a TDIU due to service-connected disability, 
to include on an extraschedular basis, have not been met.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321, 3.340, 
3.341, 4.16 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duties to Notify and Assist

VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  Proper notice from VA must inform 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA 
will seek to provide; and (3) that the claimant is expected 
to provide.  38 C.F.R. § 3.159.  

VA's notice requirements apply to all five elements of a 
service-connection claim: veteran status, existence of a 
disability, a connection between the veteran's service and 
the disability, degree of disability, and effective date of 
the disability.  Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  In TDIU/rating cases, a claimant must be provided 
with information pertaining to assignment of disability 
ratings (to include the rating criteria for all higher 
ratings for a disability), as well as information regarding 
the effective date that may be assigned.  Id.

Notice should be provided to a claimant before the initial 
unfavorable decision on a claim.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004); see also Disabled American Veterans v. 
Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 
2003).  However, VA's notice requirements may, nonetheless, 
be satisfied if any errors in the timing or content of such 
notice are not prejudicial to the claimant.  Id.  

Collectively, letters dated in January 2004 and July 2007 
provided notice to the Veteran regarding what information and 
evidence was needed to substantiate his claim for a TDIU, as 
well as what information and evidence must be submitted by 
the Veteran, what information and evidence would be obtained 
by VA, and how a disability rating and an effective date is 
established consistent with the holdings in Pelegrini and 
Dingess.

After the Veteran and his representative were afforded 
opportunity to respond to the notice identified above, the 
May 2009 and December 2009 supplemental statements of the 
case (SSOCs) reflect readjudication of the TDIU claim on 
appeal, to include on an extraschedular basis.  Hence, while 
some of the notice was provided after the initial rating 
action on appeal, the Veteran is not shown to be prejudiced 
by the timing of the compliant notice.  See Mayfield v. 
Nicholson, 20 Vet. App. 537, 543 (2006); see also Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a 
fully compliant notification followed by readjudication of 
the claim, such as in a statement of the case (SOC) or an 
SSOC, is sufficient to cure a timing defect).

In addition, VA has fulfilled its duty to assist in obtaining 
identified and available evidence needed to substantiate the 
claim decided herein.  The Veteran's service treatment 
records, post-service VA treatment records, identified 
private treatment records, healthcare provider statements, 
reports of VA examinations performed in April and November of 
2004, and various lay statements submitted by the Veteran, 
his wife and his representative, on his behalf, have been 
associated with the record.  

The Board acknowledges that the case was remanded in June 
2007 to schedule the Veteran for a skin examination, to 
include obtaining an opinion on whether he suffers from a 
current skin disorder of the hands or feet that is related to 
service.  Such examination was scheduled to be performed in 
May 2009; however, the Providence VA Medical Center (VAMC) 
cancelled the examination because it appeared that the 
Veteran had withdrawn his claim.  In a May 2009 letter, the 
AMC asked the Veteran to confirm in writing that he had 
withdrawn his claim(s), or, alternatively, to advise the AMC 
if he wished to reschedule his examination within 60 days of 
the date of the letter.  In a July 2009 response, the 
Veteran's spouse indicated that he had been extremely ill and 
had gone into a rehabilitation facility, where he fell and 
broke his right hip; that he was not able to walk or even get 
up on his feet and so he was unable to go to the VAMC for an 
examination; and that, at his age (88), she felt that it 
would be harmful to him to even try to move him.  She added 
that she did not know how strong the Veteran would be in the 
future and, therefore, she "was not able to ask you to 
reschedule an examination for him."  His spouse concluded 
that, at this point, she believed that "he will have to 
withdraw his claim."  Even though, the Veteran may be under 
disability and unable to file himself, his wife is not 
considered as a person acting as next of friend under 
38 C.F.R. § 20.301 (2009) nor has she been appointed by the 
Veteran as his agent under 38 C.F.R. § 14.630 (2009) for 
purposes of the claims on appeal.  As there is no indication 
in the record that the Veteran has revoked the appointment of 
the Disabled American Veterans (DAV) as his accredited 
representative, the Board cannot recognize the Veteran's 
spouse's July 2009 statement as a valid request to withdraw 
the claims on appeal.  See 38 C.F.R. § 20.204 (2009).

The Board also notes that, in an August 2009 Appellant's 
Post-Remand Brief, the DAV mischaracterized the July 2009 
response from the Veteran's wife as:  "The spouse asked that 
the examination be rescheduled if possible due to his 
physical disability."  Given that the appeal has been 
advanced on the docket due to the Veteran's advanced age and 
that his spouse has clearly stated that she is unable to ask 
that an examination be rescheduled for him, the Board 
concludes that remand to reschedule the Veteran for an 
examination is not warranted in this instance and the appeal 
with regard to the Veteran's TDIU claim will be based on the 
evidence currently of record.  See 38 C.F.R. § 3.655(b) 
(2009).  In December 2009, VA readjudicated the Veteran's 
TDIU claim, to include whether his service-connected 
disabilities present such an exceptional or unusual 
disability picture as to render impractical the application 
of the regular schedular standards so as to warrant referral 
for consideration on an extraschedular basis.  Given the 
foregoing, the Board finds that VA has substantially complied 
with the Board's previous remands with regard to the claim 
decided herein.  See Dyment v. West, 13 Vet. App. 141, 146-47 
(1999).

Thus, the Board concludes that there is no additional notice 
that should be provided, nor is there any indication that 
there is additional existing evidence to obtain or 
development required to create any additional evidence to be 
considered in connection with the claim herein decided.  
Consequently, any error in the sequence of events or content 
of the notice is not shown to prejudice the Veteran or to 
have any effect on the matter decided on appeal.  Any such 
error is deemed harmless and does not preclude appellate 
consideration of the matter herein decided, at this juncture.  
See Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (holding that 
a party alleging defective notice has the burden of showing 
how the defective notice was harmful). 

II. Analysis

A TDIU may be assigned where the schedular rating is less 
than total, when it is found that the disabled person is 
unable to secure or follow a substantially gainful occupation 
as a result of a single service-connected disability ratable 
at 60 percent or more, or as a result of two or more 
disabilities, provided at least one disability is ratable at 
40 percent or more and there is sufficient additional 
service-connected disability to bring the combined rating to 
70 percent or more.  38 C.F.R. §§ 3.340, 3.34l, 4.16(a).  In 
exceptional circumstances, where the Veteran does not meet 
the aforementioned percentage requirements, a total rating 
may nonetheless be assigned upon a showing that the 
individual is unable to obtain or retain substantially 
gainful employment.  38 C.F.R. § 4.16(b).
 
In determining whether the Veteran is entitled to a TDIU, 
neither his nonservice-connected disabilities nor his age may 
be considered.  Van Hoose v. Brown, 4 Vet. App. 361 (1993).

In this case, the Veteran does not meet the objective, 
minimum percentage requirements, set forth in 38 C.F.R. § 
4.16(a), for consideration of a TDIU, as service connection 
is in effect for enucleation of the right eye, rated as 40 
percent disabling; for PTSD, rated as 30 percent disabling; 
and for bilateral sensorineural hearing loss, rated as 
noncompensable; for a combined disability rating of 60 
percent.  

Thus, the Board must evaluate whether there are circumstances 
in the Veteran's case, apart from any nonservice-connected 
condition and advanced age, which would justify a TDIU, due 
solely to the Veteran's service-connected disabilities.  See 
38 C.F.R. § 4.16(b).

In the September 2009 decision, the Board acknowledged that 
the November 2004 VA PTSD examiner diagnosed the Veteran with 
anxiety disorder, not otherwise specified (NOS) (by previous 
diagnosis); PTSD, delayed onset, chronic, mild; and mild 
depression most likely related to the PTSD; and dementia 
(provisional).  This examiner indicated that she was unable 
to comment on whether or not the Veteran is capable of 
working based on his PTSD alone.  But the VA examiner added 
that, although she would believe it to be very difficult for 
the Veteran to be gainfully employed at this time due to his 
severe anxiousness and obsession with the nightmares he was 
experiencing regarding his combat experiences, that, even 
with treatment, she did not expect any substantial 
improvement that would put the Veteran back into the 
workforce.  Therefore, she did not consider gainful 
employment to be a reasonable option for the Veteran at this 
time or in the near future.  This examiner, however, noted 
that the Veteran was not receiving mental health treatment, 
either VA or private.  She considered the Veteran to be 
mildly impaired in both social and occupational domains.  A 
Global Assessment of Functioning (GAF) score of 55 was 
assigned.

A review of the records reveals that, in August 2004 a VA 
PTSD screen was positive and the Veteran was referred for a 
mental health consult, which was performed in October 2004.  
This consult, along with a VA Form 21-8940, reflects that the 
Veteran has a high school diploma and worked full time for 
about 36 years as a toolmaker before retiring in 1986.  At 
that time, the Veteran did not meet the criteria for PTSD or 
for depressive disorder, bipolar disorder or a psychotic 
disorder.  However, he did meet the criteria for an anxiety 
disorder, NOS, due to continued nightmares related to combat 
exposure.  The Veteran's anxiety was described as mild and 
did not cause clinically significant occupational distress.  
He was assigned a GAF score of 60.  He indicated that he was 
not interested in treatment for symptoms related to combat 
exposure but wanted continued treatment by VA for nightmares.  

In assessing the evidence of record, it is important to note 
that the GAF score is a scale reflecting the "psychological, 
social, and occupational functioning on a hypothetical 
continuum of mental health-illness."  Richard v. Brown, 9 
Vet. App. 266, 267 (citing DIAGNOSTIC AND STATISTICAL MANUAL 
OF MENTAL DISORDERS, 4th ed. (DSM-IV) at 32).  A score of 51-
60 is indicated where there are "[m]oderate symptoms (e.g., 
flat affect and circumstantial speech, occasional panic 
attacks) or moderate difficulty in social, occupational, or 
school functioning (e.g., few friends, conflicts with peers 
or co-workers)."

September 2006 VA PTSD and depression screens were negative.  
At that time, the Veteran indicated that he had recently been 
treated for kidney stones.  The VA primary care physician 
(PCP) indicated that the Veteran had been seen by mental 
health in the past for PTSD, but his PTSD was now quiescent.  
During an October 2007 VA depression screen, the Veteran 
indicated that he was not bothered by depression.  A December 
2007 PCP assessment again stated that the Veteran had been 
seen by mental health in the past for PTSD, but his PTSD was 
now quiescent.  An addendum later the same month reflects 
that the Veteran had been hospitalized recently for 
bronchitis.  A December 2007 addendum reveals that a 
discharge summary from Kent County Hospital dated at the end 
of November 2007 showed that the Veteran had been 
hospitalized for C diff colitis.  A January 17, 2008 VA 
outside documents note reflects that a discharge summary from 
Kent County Hospital dated on January 2, 2008 showed that the 
Veteran had been hospitalized for shortness of breath (SOB) 
which turned out to be due to bilateral pulmonary emboli for 
which he was started on Coumadin.  He was also found to have 
persistent C diff colitis for which he was treated with a 
course of oral vancomycin with good clinical response.  In a 
February 2009 addendum, a VA patient care assistant spoke 
with the Veteran's wife, who indicated that he was in the 
River Health Center and was having numerous problems (blood 
clots, urinary tract infections, and a broken hip) and the 
Veteran was disenrolled from VA PCP.

Private treatment records, during the appeal period, show 
treatment for diabetic retinopathy, localized benign 
hyperplasia of the prostate without urinary obstruction, 
gout, hypertension, osteoarthritis, diabetes mellitus with 
neuropathy, coronary artery disease (status post angioplasty 
and stent), hyperlipidemia, chronic obstructive pulmonary 
disease (COPD), and a history of nephrolithiasis.  

After carefully reviewing the evidence of record, the Board 
concludes that the Veteran's service-connected disabilities, 
when considered in association with his educational 
attainment and occupational background, do not render him 
unable to secure or follow a substantially gainful 
occupation.

While the Veteran contends that his service-connected 
disabilities have made him unemployable, the Board notes the 
Veteran also suffers from a variety of nonservice-connected 
ailments including: coronary artery disease (status post 
angioplasty and stent), hypertension, hyperlipidemia, gout, 
diabetes mellitus with neuropathy and diabetic retinopathy, 
COPD, osteoarthritis, and localized benign hyperplasia of the 
prostate without urinary.  Although, the Veteran has been 
hospitalized on several occasions in the past couple years, 
none of these hospitalizations have been for one of his 
service-connected disabilities.  In addition, the Veteran 
reported time and time again that he was retired, which 
appeared to occur at what is a typical retirement age of 
sixty-five.

The simple fact that a claimant is currently unemployed or 
has difficulty obtaining employment is not enough.  A high 
rating in itself is recognition that the impairment makes it 
difficult to obtain or keep employment, but the ultimate 
question is whether the Veteran is capable of performing the 
physical and mental acts required by employment, not whether 
he can find employment.  See Van Hoose, supra.  

During the period of this appeal, VA examination shows that 
the Veteran wears a prosthetic right eye due to enucleation 
of the eye during service.  Visual acuity in his left eye is 
correctible to 20/25 to 20/30.  He has not received any 
treatment for his service-connected right eye during the 
appeal period.  Similarly, the Veteran has not received 
mental health treatment, either VA or private, beyond an 
initial October 2004 VA mental health consult.  Moreover, the 
November 2004 VA examiner considered the Veteran to be only 
mildly impaired in both social and occupational domains.  The 
Veteran's hearing disability has been rated no more than 
noncompensably disabling.

Consequently, the Board finds the record does not demonstrate 
that the Veteran's service-connected disabilities alone, or 
combined, are of such severity as to solely preclude his 
participation in all forms of substantially gainful 
employment (physical and sedentary) and so this case does not 
warrant a TDIU.

The Veteran's disability ratings are based on application of 
pertinent provisions of the VA's Schedule for Rating 
Disabilities.  38 C.F.R. Part 4 (2009).  Based on the above, 
there is no showing that the Veteran's right eye, PTSD or 
hearing loss disabilities reflect so exceptional or unusual a 
disability picture as to warrant the assignment of an 
evaluation higher than the ratings already assigned on an 
extraschedular basis.  See 38 C.F.R. § 3.321(b)(1).  The 
Board agrees that there is no indication that any of these 
disabilities, either alone or together, results in marked 
interference with employment (i.e., beyond that contemplated 
in the assigned evaluations) for the period under 
consideration.  Although the Veteran has reportedly been 
hospitalized in recent years, he has not been incapacitated 
or hospitalized because of his right eye, PTSD or hearing 
loss disabilities, so as to otherwise render impractical the 
application of the regular schedular standards, during the 
appeal period.  Accordingly, referral for an extraschedular 
consideration for a TDIU is not warranted at this time, as 
the current symptoms are contemplated by the schedular 
ratings already assigned.  Thun v. Peake, 22 Vet. App. 111, 
115 (2008).  In the absence of evidence of such factors, a 
referral to the Under Secretary of Benefits or the Director 
of the Compensation and Pension Service for a determination 
of whether the Veteran's disability picture requires the 
assignment of a TDIU on an extraschedular basis is not 
warranted.  See Bagwell v. Brown, 9 Vet. App. 337, 338-39 
(1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash 
v. Brown, 8 Vet. App. 218, 227 (1995).

Accordingly, a TDIU is not warranted under 38 C.F.R. § 
4.16(a) or (b).  The preponderance of the evidence is against 
the claim and there is no doubt to be resolved.  38 U.S.C.A. 
§ 5107; Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1991).


ORDER

Entitlement to a TDIU, to include on an extraschedular basis, 
is denied.




____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


